       Case 2:19-cv-00811-JCZ-JVM Document 19 Filed 01/15/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

MONICA BOURQUE                                *     CIVIL ACTION NO. 2:19-cv-00811
                                              *
VERSUS                                        *     JUDGE ZAINEY
                                              *
AETNA LIFE INSURANCE COMPANY                  *     MAGISTRATE JUDGE VAN MEERVELD



                FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

       Considering the Plaintiff’s Unopposed Motion to Dismiss With Prejudice submitted in the

above-captioned lawsuit and finding there good cause for the granting of same:

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s Unopposed Motion to

Dismiss With Prejudice be and is hereby granted.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the above-captioned

lawsuit and all claims asserted by Monica Bourque therein against Aetna Life Insurance Company

be and are hereby dismissed with prejudice.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Monica Bourque and

Aetna Life Insurance Company shall bear their/its own respective costs including court costs,

attorney's fees and expenses.

       THUS DONE AND SIGNED on this ________
                                      15th day of _________________,
                                                       January       2020 in New

Orleans, Louisiana.



                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
